201 P.3d 225 (2009)
225 Or. App. 299
STATE of Oregon, Plaintiff-Respondent,
v.
Brock Anthony CANADY, Defendant-Appellant.
State of Oregon, Plaintiff-Respondent,
v.
Mordecai Ira Calhoun, Defendant-Appellant.
F11859; A134245 (Control); F11861; A134577.
Court of Appeals of Oregon.
Submitted November 7, 2008.
Decided January 14, 2009.
Peter Gartlan, Chief Defender, Legal Services Division, and Stephanie Hortsch, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellants.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Denis M. Vannier, Assistant Attorney General, filed the brief for respondent.
Before EDMONDS, Presiding Judge, and WOLLHEIM, Judge, and SERCOMBE, Judge.
PER CURIAM.
Defendants were convicted of third-degree assault. At a joint sentencing hearing on May 15, 2006, defendants and the state requested that the court set a later date for a hearing on the issue of restitution. The court granted the request and held the restitution hearing on October 30, 2006. By that time, more than 90 days had elapsed since the entry of their judgments of conviction, and defendants argued that a restitution award was therefore impermissible. See ORS 137.106(1)(b) (providing that "the specific amount of restitution shall be established by supplemental judgment based upon a determination made by the court within 90 days of entry of the judgment"). The trial court, however, extended the 90-day deadline and imposed restitution by way of amended judgments. See id. (providing that the trial court "may extend the time within which the determination and supplemental judgment may be completed for good cause").
On appeal, defendants argue that the trial court erred in extending the deadline and imposing restitution. The state concedes that the record does not support an extension of the deadline for "good cause." We agree and accept the concession.
Amended judgments vacated.